BOYER, Judge.
Appellant was tried and convicted of murder in the second degree. Appellant contends that the lower court erred in denying the defendant’s motion for judgment of acquittal and new trial based upon the insufficiency of the evidence and that the lower court erred in not allowing the defendant to testify to threats made to him by the victim and communicated to the defendant by other persons. While the testimony of witnesses for the State and testimony of the defendant differed somewhat, the resolution of conflicting testimony and credibility of witnesses is the province of the jury and not the court. The record further reveals that the jury did in fact hear testimony concerning threats and *352their effect upon the appellant’s state of mind, and said testimony was such that the jury was adequately apprised of the relationship between the appellant and the victim. The weight afforded the appellant’s testimony by the jury is reflected in the verdict. The judgment and sentence appealed from is therefore,
Affirmed.
RAWLS, C. J., and McCORD, J., concur.